—Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about October 21, 1996, which, to the extent appealed from, terminated respondent mother’s parental rights to the subject child upon a finding that she suffers from mental illness as defined by Social Services Law § 384-b (6) (a) and within the meaning of Social Services Law § 384-b (4) (c), and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services, unanimously affirmed, without costs.
The uncontroverted testimony of the court-appointed psychologist provided clear and convincing evidence that respondent mother suffered from mental illness and that she is presently and for the foreseeable future unable, by reason of such illness, to care adequately for the subject child. Given the record made at the fact-finding hearing, which establishes respondent’s present and future inability to adequately care for the child, a dispositional hearing was not necessary to determine whether termination of respondent’s parental rights was in the child’s best interests (Matter of Joyce T., 65 NY2d 39), nor, under the circumstances, was the finding of termination contingent upon the child having been placed in an adoptive home (Matter of Tyesha W., 259 AD2d 349; Matter of Roselyn Mercedes F., 238 AD2d 222). Concur—Sullivan, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ.